Order entered July 2, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-18-00954-CV

           IN THE MATTER OF THE MARRIAGE OF LORIE RUTH BAKER
                      AND GREGORY JOSEPH FINSTER

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-17-13669

                                            ORDER
       Before the Court is appellant’s June 28 2019 second motion for an extension of time to

file an amended brief. Appellant has made three attempts to file his amended brief. This Court

rejected the brief each time because the brief and appendix were not bookmarked or text

searchable. Appellant states he is unable to comply with these technical requirements.

       We GRANT appellant’s motion as follows. We ORDER appellant, who is indigent, to

file a single paper copy of his brief by July 17, 2019. See TEX. R. APP. P. 9.3(a)(1).

                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE